

115 HR 1955 IH: Rural Hospital Access Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1955IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Reed (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to make permanent the extension of the
			 Medicare-dependent hospital (MDH) program and the increased payments under
			 the Medicare low-volume hospital program.
	
 1.Short titleThis Act may be cited as the Rural Hospital Access Act of 2017. 2.Extension of the Medicare-dependent hospital (MDH) program (a)Extension of payment methodologySection 1886(d)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—
 (1)in clause (i), by striking , and before October 1, 2017; and (2)in clause (ii)(II), by striking , and before October 1, 2017.
				(b)Conforming amendments
 (1)Extension of target amountSection 1886(b)(3)(D) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(D)) is amended— (A)in the matter preceding clause (i), by striking , and before October 1, 2017; and
 (B)in clause (iv), by striking through fiscal year 2017 and inserting or a subsequent fiscal year. (2)Permitting hospitals to decline reclassificationSection 13501(e)(2) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by striking fiscal year 2000 through fiscal year 2017 and inserting a subsequent fiscal year.
 3.Extension of the increased payments under the Medicare Low-Volume Hospital ProgramSection 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended— (1)in subparagraph (B)—
 (A)in the heading, by inserting for fiscal years 2005 through 2010 after increase; and (B)in the matter preceding clause (i), by striking and for discharges occurring in fiscal year 2018 and subsequent fiscal years;
 (2)in subparagraph (C)(i)— (A)by striking fiscal years 2011 through 2017 each place it appears and inserting fiscal year 2011 and each subsequent year; and
 (B)by striking or portion of fiscal year; and (3)in subparagraph (D)—
 (A)in the heading, by striking Temporary applicable percentage increase and inserting applicable percentage increase beginning with fiscal year 2011; (B)by striking fiscal years 2011 through 2017, and inserting fiscal year 2011 and each subsequent fiscal year; and
 (C)by striking or the portion of fiscal year each place it appears. 